DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
-Regarding claim 2, the phrase “a heel of hand support surface positioned between two planes, wherein the two planes are positioned at a distance of less than 3mm from each other” is unclear. Examiner notes there does not appear to be any structural elements or axis that defines the planes. What structure defines these two planes? As currently claimed, the planes could be in a plurality of different locations each time as long as they are within 3mm of each other, which does not appear to be supported.
Claim 3 dependent from claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are rejected as being dependent from a rejected parent claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito (U.S. Patent Pub. No. 2012/0167539).
Regarding claim 1 Ito teaches a trimmer (Figure 1) comprising: 
a guide tube (12)(Figure 1); 
a tool unit (20, 22) connected to a tool unit end (12a) of the guide tube (Figure 1 and Paragraph 0028); 
a handlebar comprising a bar (40) secured to the guide tube (Figure 1 and Paragraph 0031) and further comprising handles (42, 44), wherein each handle is arranged at a respective end of the bar (Figures 1 and 2); 
wherein the handles each comprise a shaft (S1, S2) comprising a fastening end and a free end, the fastening end configured to secure the handle to the end of the bar (See annotated Figure 2 below);
wherein the handles each comprise a front side (44a) facing the tool unit end of the guide tube and an oppositely positioned rear side (44b)(Figure 2 and Paragraph 0033; Examiner notes Handle 42 to have a complimentary front and rear side not labeled in Figures 1 and 2); 
wherein the handles each comprise an inner side (44d) and an outer side (44d), wherein the inner sides face each other and wherein the outer sides face away from each other (Figures 1 and 2; Paragraph 0033: Examiner notes Handle 42 to have a complimentary inner and outer side not labeled in Figures 1 and 2); wherein at least one of the handles comprises a heel of hand support (X1) configured as an elevation extending at the inner side and at the rear side of the shaft (S1) (See annotated Figures 2 and 7 below and Figure 8).

    PNG
    media_image1.png
    795
    512
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    737
    521
    media_image2.png
    Greyscale

Regarding claim 6, Ito teaches wherein the rear side at a heel of hand support surface (X2) of the heel of hand support (X1) is approximately planar in a section plane perpendicular to a longitudinal axis (A1) of the at least one handle (See annotated Figure 7 above and Figure 8).

    PNG
    media_image3.png
    466
    536
    media_image3.png
    Greyscale

Regarding claim 7, Ito teaches wherein the heel of hand support is arranged at a half of the handle adjoining the fastening end (Figure 7).
Regarding claim 8, Ito teaches wherein the handles each have a different shape (Figures 1 and 2).
Regarding claim 9, Ito teaches wherein the handles include a right handle and left handle, viewed in a direction toward the tool unit, wherein the right handle is larger than the left handle (Figures 1 and 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (U.S. Patent Pub. No. 2012/0167539).
Regarding claim 2, Ito teaches wherein the heel of hand support comprises a heel of hand support surface (X2) positioned between two planes (P1, P2)(See annotated Figure 7 below).

    PNG
    media_image4.png
    736
    549
    media_image4.png
    Greyscale

Ito does not provide wherein the two planes are positioned at a distance of less than 3 mm from each other.
One of ordinary skill in the art would have good reason to pursue hand support surface positions which are known to be useful for a particular gripping function. There are a finite number of possible positions which pertain to a handle and allow for the handle to be gripped. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable palm handle position in an attempt to provide an improved gripping function for the cutting device, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Regarding claim 3, Ito teaches wherein a length (L1) of the heel of hand support surface (X2) measured in a direction of a longitudinal axis (A1) of the at least one handle and a width (W1) of the hell of hand support surface (see annotated Figure 7 above and annotated Figure 7 below showing width).

    PNG
    media_image5.png
    183
    521
    media_image5.png
    Greyscale

Ito does not provide the length of the heel of hand support surface measured in the direction of a longitudinal axis of the at least one handle amounts to at least 2.5 cm and wherein a width of the heel of hand support surface amounts to at least 8 mm.
One of ordinary skill in the art would have good reason to pursue hand support surface dimensions which are known to be useful for a particular gripping function. There are a finite number of possible dimensions which pertain to a handle and allow for the handle to be gripped. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable palm handle surface dimensions in an attempt to provide an improved gripping function for the cutting device, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Regarding claim 4, Ito does not provide a maximum distance of the heel of hand support in relation to a longitudinal axis of the at least one handle amounts to 0.7 times a diameter of the shaft of the at least one handle, wherein the diameter is measured perpendicularly to the maximum distance and perpendicularly to the longitudinal axis of the at least one handle.
One of ordinary skill in the art would have good reason to pursue hand support surface dimensions which are known to be useful for a particular gripping function. There are a finite number of possible dimensions which pertain to a handle and allow for the handle to be gripped. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable palm handle surface dimensions in an attempt to provide an improved gripping function for the cutting device, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Regarding claim 5, Ito teaches wherein the rear side at a heel of hand support surface of the heel of hand support in a section plane perpendicular to a longitudinal axis of the at least one handle comprises a radius of at least 10 mm at every location.
One of ordinary skill in the art would have good reason to pursue hand support surface dimensions which are known to be useful for a particular gripping function. There are a finite number of possible dimensions which pertain to a handle and allow for the handle to be gripped. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable palm handle surface dimensions in an attempt to provide an improved gripping function for the cutting device, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ito (U.S. Patent Pub. No. 2012/0167539) in view of Badollet (U.S. Patent No. 9,120,528).
Regarding claim 10, Ito does not teach wherein at least one of the handles in at least one section of the shaft is provided with a rubber coating.
Badollet teaches it is known in the art of handles to incorporate a handle with a rubber coating (Col. 1, Lines 16-19).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Ito to incorporate the teachings of Badollet to provide at least one of the handles at the shaft with a rubber coating. In doing so, it provides greater comfort and better gripping. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD D CROSBY JR/  12/06/2022Examiner, Art Unit 3724